Citation Nr: 1441888	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-23 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating for erectile dysfunction secondary to diabetes mellitus.

2.  Entitlement to an effective date prior to April 30, 2009, for the award of service connection for nephropathy with hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In February 2013, before the Board promulgated a decision, the Board received a statement from the Veteran that expressed his desire to withdraw from appellate review his claim of entitlement to a compensable initial disability rating for erectile dysfunction secondary to diabetes mellitus.

2.  In February 2013, before the Board promulgated a decision, the Board received a statement from the Veteran that expressed his desire to withdraw from appellate review his claim for an effective date prior to April 30, 2009, for the award of service connection for nephropathy with hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of a claim of entitlement to a compensable initial disability rating for erectile dysfunction secondary to diabetes mellitus have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).



2.  The criteria for withdrawal by the Veteran of an appeal of a claim for an effective date prior to April 30, 2009, for the award of service connection for nephropathy with hypertension have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In July 2013, before the Board promulgated a decision in this matter, the Veteran submitted a written request to withdraw from appellate consideration his claims on appeal for a compensable initial disability rating for erectile dysfunction, and for an effective date prior to April 30, 2009, for the award of service connection for nephropathy with hypertension.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claims, and they must therefore be dismissed.

(CONTINUED ON NEXT PAGE)

ORDER

The appeal of entitlement to a compensable initial disability rating for erectile dysfunction secondary to diabetes mellitus is dismissed.

The appeal of entitlement to an effective date prior to April 30, 2009, for the award of service connection for nephropathy with hypertension is dismissed.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


